Citation Nr: 0429933	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left knee.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the left ankle.  

3.  Entitlement to an initial compensable evaluation for a 
scar as a residual of a shell fragment wound of the left 
hand.  

4.  Entitlement to an initial compensable evaluation for a 
scar as a residual of a shell fragment wound of the left 
thigh.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1940 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO inter alia 
granted service connection for scars as residuals of shell 
fragment wounds to the left hand and thigh, each assigned a 
noncompensable evaluation, and denied service connection for 
residuals of shell fragment wounds to the left knee and 
ankle.  The appellant disagreed and this appeal ensued.  In 
October 2004, the Board granted the appellant's motion to 
advance this case on the docket because of his age.  See 
38 C.F.R. § 20.900(c) (2004).  

The issues of entitlement to compensable evaluations for 
scars as residuals of shell fragment wounds of the left hand 
and thigh are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The appellant has osteoarthritis of the left knee that is 
not a residual of a shell fragment wound of the left knee.  

2.  The appellant has osteoarthritis of the left ankle that 
is not a residual of a shell fragment wound of the left 
ankle.  

3.  Residuals of a shell fragment wound of the left hand are 
manifested by a scar that does not result in limitation of 
function or functional loss due to pain on use.  

4.  Residuals of a shell fragment wound of the left thigh are 
manifested by a scar that does not result in limitation of 
function or functional loss due to pain on use.  


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound of the left knee were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  Residuals of a shell fragment wound of the left ankle 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.  The criteria for an initial compensable evaluation for a 
scar as a residual of a shell fragment wound of the left hand 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 4.118, Diagnostic Codes 
5214 to 5230, 7800 to 7805 (2004).  

4.  The criteria for an initial compensable evaluation for a 
scar as a residual of a shell fragment wound of the left 
thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 4.118, Diagnostic Codes 
5251 to 5255, 7800 to 7805 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in 
February 2001, and there are no issues as to provisions of 
forms or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2004).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made after November 9, 2000, the 
date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claims in January 2002, 
the RO sent him letters discussing the criteria for 
establishing service connection and the types of information 
and evidence needed to satisfy this criteria.  By June 2002 
letters, the RO asked for information and evidence from 
medical providers the appellant identified.  After the RO 
rendered its August 2002 rating action, the RO sent the 
appellant an August 2002 letter notifying him of the action.  
By letters in October and December 2002, the RO told the 
appellant of the information and evidence still needed.  
Following his disagreement with the rating action and after 
receipt of additional evidence, the RO issued a June 2004 
statement of the case that listed the evidence considered, 
the applicable law and rating criteria, and the reasons for 
the decisions.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini  II , to 
decide the appeal would not be prejudicial error to the 
appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes VA and private treatment 
records, a VA examination in June 2002, and documents 
received on multiple occasions from the appellant and his 
representative.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant, 
including the service medical and personnel records that were 
presumably destroyed in a 1973 fire.  From other sources the 
record includes the service separation documents.  The record 
includes inquiries by the RO to NPRC seeking information or 
evidence on the appellant's service.  Though NPRC was unable 
to provide the service medical or personnel records, what 
documents that are available indicate the appellant's 
activities during service.  All evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See   38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In order to establish service 
connection, either the evidence must show affirmatively that 
such a disease or injury was incurred in or aggravated by 
service, or statutory presumptions may be applied.  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2004).  

The appellant contends he was wounded in the left knee and 
ankle at the same time he suffered shell fragment wounds to 
the left hand and thigh (which are already service 
connected).  The service medical records are missing, 
presumably destroyed in a fire at NPRC in 1973.  NPRC was 
able to provide extracts from the Army's Surgeon General's 
Office showing that the appellant was treated in November and 
December 1943 for penetrating shell fragment wounds to the 
left hand and thigh.  There was no mention of wounds to the 
left knee or ankle.  

The appellant filed this - his initial - claim in January 
2002.  VA clinical records from 1989 through 2003 are silent 
as to any residuals of any injury to the left knee or ankle.  
VA examination in June 2002 indicated that the appellant 
claimed he has pain and weakness in the left knee and ankle 
that began in 1943 or 1944, with continuing complaints of 
pain, weakness, stiffness, instability, fatigue and lack of 
endurance.  Examination revealed osteoarthritis of the left 
knee and ankle.  The examiner noted that the shrapnel wound 
the appellant received in service was at the medial aspect of 
the left lower leg.  

These findings do not indicate that the appellant suffered an 
injury to the left knee or ankle in service.  Moreover, the 
initial indication of any impairment of the left knee or 
ankle was in the VA examination of June 2002 and there is no 
medical evidence of a nexus between these current findings 
and the appellant's service in World War II.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
residuals of shell fragment wounds of the left knee and the 
left ankle.  

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Both service-connected disabilities involved here - scars as 
residuals of shell fragment wounds to the left hand and the 
left thigh - are rated based on the criteria of Diagnostic 
Code 7805.  While this matter was being developed the 
schedule of ratings for the skin were amended on August 30, 
2002.  See 67 Fed. Reg. 49,590 (2002).  Although the 
regulations with regard to the criteria for rating the skin 
were amended effective August 30, 2002, pursuant to Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) only the revised 
version of the rating criteria applies.  Under the criteria 
for evaluating scars, Diagnostic Code 7805 provides that the 
scars will be rated on the limitation of function of the 
affected part of the body (in this case, the left hip and 
left jaw).  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).  
With respect to the left thigh, limited function is evaluated 
using a series of diagnostic criteria including Diagnostic 
Code 5250 for hip ankylosis, Diagnostic Code 5251 for 
limitation of extension, Diagnostic Code 5252 for limitation 
of flexion, Diagnostic Code 5253 for limitation of rotation 
of the thigh, Diagnostic Code 5254 for hip flail joint, and 
Diagnostic Code 5255 for impairment (malunion) of the femur.  
38 C.F.R. § 4.71a (2004).  With respect to the left hand, the 
criteria of Diagnostic Codes 5214 and 5215 governing ratings 
for ankylosis of the wrist and limited motion of the wrist, 
respectively, whereas Diagnostic Codes 5216 to 5230 discuss 
the criteria for ankylosis and limited motion of the fingers.  
38 C.F.R. § 4.71a (2004).  

The private and VA medical records associated with the claims 
file are silent as to the severity of the scars associated 
with the left hand and left thigh wounds.  The sole evidence 
pertinent to these claims is contained in the VA examination 
from June 2002, which indicated that the appellant complained 
of impairment of the left wrist.  The RO granted service 
connection for this disability in a June 2004 rating 
decision.  With respect to the scar residuals, the June 2002 
examination revealed the appellant's skin generally to be dry 
and crusty, especially over the surfaces of the arms and 
dorsal surfaces of the hands.  There was no specific 
indication of any abnormality associated with the condition 
of the wound scars at the left hand and thigh.  The examiner 
noted the scars did not impair function of the hand or thigh.  

These findings clearly indicate the lack of any compensable 
residuals associated with these disabilities.  There is no 
limitation of function of the left hand or thigh, no hip 
ankylosis, no limitation of extension or flexion or rotation 
of the thigh, no hip flail joint, no impairment of the femur, 
and no ankylosis or limited motion of the wrist.  The 
disability might be alternatively evaluated using the 
criteria of Diagnostic Codes 7800 to 7804 for scarring of the 
left hand and thigh.  However, the examination report did not 
discuss any scarring at these sites that was superficial, 
poorly nourished, repeatedly ulcerated, tender and painful on 
objective demonstration disfiguring, or resulting in visible 
or palpable tissue loss or gross distortion, that would 
support a compensable evaluation under this criteria.  

Additional compensation may be warranted where there is 
functional loss due to pain on use resulting from the 
disability.  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  Here, while the 
appellant argues he has functional loss associated with the 
left hand and left thigh, none of the medical evidence 
reveals objective evidence of pain on use or functional loss.  
Thus, increased evaluation for either disability based on 
these considerations is not warranted.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claims of 
entitlement to initial compensable evaluations for scars as 
residuals of shell fragment wounds of the left hand and the 
left thigh.  














	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a shell fragment wound of 
the left knee is denied.  

Service connection for residuals of a shell fragment wound of 
the left ankle is denied.  

An initial compensable evaluation for a scar as a residual of 
a shell fragment wound of the left hand is denied.  

An initial compensable evaluation for a scar as a residual of 
a shell fragment wound of the left thigh is denied.  



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



